CONNOR, J.
There was no error in the instruction of the judge of the county court to the jury.
The evidence for the defendant, uncontradicted by evidence for the plaintiff, tended to show that the death of the insured was caused by the act of the police officer, and that this act was intentional, and not accidental, as contended by the plaintiff. It is immaterial that the officer did not intend to kill the insured; he did intend to shoot him, and this was the act which caused his death.
The provision of the policy on which the defendant relied, is valid. 1 O. J., sec. 101, page 442, and cases cited in support of the text. See, also, 56 A. L. R., note page 685. There is no ambiguity in the language of this provision as applied to the facts of this case. The judgment is
Affirmed.